Title: John Vaughan to Thomas Jefferson, 19 June 1819
From: Vaughan, John
To: Jefferson, Thomas


          
            
               D sir
               Philad. June 19. 1819
            
            I have purchased of mr S Girard three Bills of Exchange on James Lafitte & Co 16 June at 60 days St
            
              
                No
                400
                order
                Thomas appleton
                2362
                .50
                
                450
                 $ 
              
              
                
                401.
                
                Stephen Cathalan
                1312
                .50
                
                250
                
              
              
                
                402.
                
                Debure freres
                525
                 
                
                100
                
              
              
                
                frs 4200
                 @ 525100
                $
                800
                Ds
              
            
            Which I have this day Paid 
            I enclose the fourth Bills to you—
            I send the 1st & 2d Bills to New York to be forwarded. Mr Gibson not being able to remit in any shape I have this day Drawn 300$ a 2 p % discount. Sales having  been made a 3 Disct I probably may be obligto obliged to negociate the remainder at that rate—I Shall advise the opportunities—
            Mr Coopers mineral collection is ready & a fine one it is.—
            Dr Caldwells life of Green has appeared, it has been made from Scanty materials & the author has been obliged to Swell it into an 8vo Vol—
            
              I remain yours most sincerly
               Jn Vaughan
            
          
          
            A friend of  Yours & mine reading a newly  published Book, Said it put him in mind of a Story of a remark made on a Very fat man—“he Shews the utmost extensibility of the human Skin”—
            The life of Green was got up as follows—When Quarter master Genl he corresponded with Pettit—quartermaster of this state, the correspondence was in the office of His son an Alderman & served the Constables to light Segars—A Bookseller or Binder got them as waste paper—& offered them to Judge Johnston—who not agreeing, the owener applied to Caldwell to write the History or Memoirs
            I  enclose a Spirited Lithographic mad dog of Leseueur, with an acco of the mode of treating Hydrophobia
          
        